    Case 1:20-cv-01122-WJM-KLM Document 44 Filed 04/27/21 USDC Colorado Page 1 of 3




                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO

        Civil Action No. 20-cv-01122-WJM-KLM

        JANA DILLON JAMIESON,

                    Plaintiff,

          v.

        HOVEN VISION LLC,

                    Defendant.


            DEFENDANT HOVEN VISION LLC’S NOTICE OF FILING OF DOCUMENTATION
                         FOR ITS ATTORNEYS’ FEES AND COSTS


                   Defendant Hoven Vision LLC (“Defendant”), by and through its undersigned

        attorneys, hereby files its Notice of Filing of Documentation for its Attorneys’ Fees and

        Costs related to this matter. In support thereof, Defendant states as follows:

                   1.      On April 21, 2021, the Court issued its Order Making Order to Show Cause

        Absolute and Sanctioning Attorney Richard Liebowitz (Dkt. # 43). In the Order, the Court

        directed Defendant to file documentation with the Court of its attorneys’ fees and costs

        reasonably incurred in defending this action no later than April 27, 2021.

                   2.      In compliance with the Court’s order, Defendant has filed concurrently with

        this Notice the Declaration of Jonathan E. Moskin with attached Exhibits 1-8 to document

        Defendant’s attorneys’ fees and costs reasonably incurred in defending this action. Those

        fees and costs total $34,227.50.

                   3.      As supported by Mr. Moskin’s Declaration, Defendant’s counsel has

        exercised reasonable billing judgment in this matter to minimize costs, and therefore

        requests reimbursement of Defendant’s attorneys’ fees and costs in their entirety. To the

                                                         1
4833-3483-4151.1
    Case 1:20-cv-01122-WJM-KLM Document 44 Filed 04/27/21 USDC Colorado Page 2 of 3




        extent the Court has additional questions or requires additional information, Defendant

        will supplement its submission with the Court.

        DATED: April 27, 2021                            Respectfully submitted,

                                                         s/Thomas J. Krysa
                                                         Thomas J. Krysa
                                                         Foley & Lardner LLP
                                                         600 17th Street, Suite 2020S
                                                         Denver, CO 80202
                                                         Tel. (720) 437-2010
                                                         Tkrysa@foley.com

                                                         Attorneys for Defendant Hoven
                                                         Vision LLC




                                                   2
4833-3483-4151.1
    Case 1:20-cv-01122-WJM-KLM Document 44 Filed 04/27/21 USDC Colorado Page 3 of 3




                                        CERTIFICATE OF SERVICE

                   I hereby certify that on April 27, 2021, the foregoing DEFENDANT HOVEN VISION

        LLC’S NOTICE OF FILING OF DOCUMENTATION FOR ITS ATTORNEYS’ FEES AND

        COSTS was filed with the CM/ECF system, which will send electronic notification to all

        parties of record.

        Dated: April 27, 2021                            s/Thomas J. Krysa




                                                     3
4833-3483-4151.1
